Citation Nr: 0119476	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
November 1966.

The current appeal arose from a June 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied the claim of entitlement to 
service connection for a psychiatric disorder.  Jurisdiction 
of the veteran's file has subsequently been transferred to 
the VARO in Portland, Oregon.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1997, a transcript of which has been 
associated with the claims file.  He failed to appear at a 
video conference at the RO before a Member of the Board of 
Veterans' Appeals (Board) in July 2001.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  In June 1996 the RO denied entitlement to service 
connection for a passive-aggressive personality disorder and 
determined that the claim of entitlement to service 
connection was not well grounded when it issued an unappealed 
rating decision in June 1996.

2.  The evidence submitted since the final June 1996 rating 
decision is neither redundant nor cumulative of evidence 
previously of record, bears directly and substantially upon 
the issue at hand, provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence received since the June 1996 determination wherein 
the RO denied entitlement to service connection for a 
psychiatric disorder is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the June 1996 
rating decision wherein the RO denied the claim of 
entitlement to service connection for a psychiatric disorder 
is reported in pertinent part below.  

Service medical records show that the veteran had no 
psychiatric disorders when examined for the purpose of 
enlistment in April 1963.  A June 1965 service medical record 
shows he was diagnosed with passive-aggressive personality 
with suicide gestures and use of alcohol.  A subsequent 
examination in June 1965 noted that he had cut his wrists 
five days prior.  He was treated for superficial left with 
deep laceration and repaired right artery.  Examination at 
separation showed no psychiatric disorders.  

A VA psychology note in April 1984 noted the veteran's 
history of alcohol and drug abuse.  He reported that such 
abuse interfered with his jobs, but he had good skills as an 
electrician.

A VA Medical Center (MC) hospital summary shows the veteran 
was admitted into an alcoholic dependence treatment program 
from February to June 1988.  It was noted that he had made 
numerous suicide gestures and approximately five days prior 
to admission, he started drinking after a fairly long 
sobriety period.  

He had become very depressed and had suicidal thoughts.  His 
diagnoses under Axis I were alcohol dependence, continuous 
and polysubstance dependence, currently in remission.  His 
diagnosis under Axis II was antisocial personality disorder.

A VA examination report in September 1989 shows that the 
veteran denied the presence of a nervous condition.  In 
February 1996 he filed a claim of entitlement to service 
connection for a psychiatric disorder.  He alleged treatment 
at various VAMC's since 1971 or 1972.  He asserted that he 
had been discharged from the military due to a mental 
disorder, which resulted in severe drug and alcohol abuse, 
and that the abuse was secondary to his mental disorder.  

By rating decision of June 1996, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  The veteran did not appeal this determination.  
The RO determined that the veteran did not have a chronic 
acquired psychiatric disorder for VA compensation purposes.  
It noted that he had been treated in service and post service 
for a personality disorder.  38 C.F.R. § 3. 303(c) (2000).  
It noted that he had received treatment for service for drug 
abuse.

Evidence submitted subsequent to the June 1996 denial of 
service connection for a psychiatric disorder is reported in 
pertinent part below.

A February 1986 VA discharge summary report shows that the 
veteran was admitted to psychiatry services for suicidal 
ideations.  He was diagnosed under Axis I with alcohol 
dependence, in remission and under Axis II with antisocial 
traits.

Records were received from the Social Security Administration 
(SSA) which shows the veteran was granted SSA benefits in 
October 1992 based on evidence which established, inter alia, 
that he had a severe mental impairment.


VA mental health clinical records show that during the late 
1990's the veteran was treated for psychiatric symptomatology 
diagnosed as depression and dysthymia.  Psychological studies 
were interested to show that the veteran endorse significant 
problems of depression.  

A personal hearing before a Hearing Officer at the RO was 
conducted in June 1997.  The veteran testified that he had no 
symptoms of a psychiatric disorder prior to military service.  
He had become depressed after he was assigned to his 
permanent duty station.  One night while stationed in Libya 
he had a few beers, went into a state of depression and 
attempted suicide.  Hearing Transcript (Tr.) pp. 2-3.  

He was hospitalized and put in a straight jacket for three or 
four days.  He received no further treatment for a 
psychiatric disorder while in service.  He had not been able 
to hold a job for more than a year.  He was an electrician.  
Tr., p. 3.  Since his discharge from service, he had had 
suicide ideations and was admitted to a VA psychiatric ward 
in 1986.  Tr., pp. 4, 7.  He received psychiatric treatment 
while he underwent alcohol detoxification at a VA facility.  
He had been admitted to the Big Springs State Hospital, 
Austin State Hospital and twice in the Waco Hospital.  SSA 
benefits were awarded in 1992 due to depression.  Tr., p. 5.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  





A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).






In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  


Analysis

The veteran seeks to reopen his claim of service connection 
for a psychiatric disorder, which the RO denied in June 1996.  
As noted earlier, when a claim is finally denied by the RO, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the unappealed rating decision of June 1996.  

The evidence consists of the SSA award letter and the 
veteran's testimony at his personal hearing.  Thus, the 
evidence submitted by the veteran since the June 1996 rating 
decision is new and not redundant or cumulative of evidence 
previously of record.  

Moreover, the evidence submitted since the June 1996 rating 
decision is material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed psychiatric disorder.  See Hodges, supra.

The veteran testified that while in service he had become 
depressed and attempted suicide and received inpatient 
treatment for three or four days which involved being placed 
in a straight jacket.  Service medical records showed he was 
treated for cut wrists and he was diagnosed with passive-
aggressive personality with suicide gestures.  During post-
service he had suicidal ideations and was admitted to a VA 
psychiatric ward.  He was also admitted to the Big Springs 
and Austin State Hospitals.  The Board notes that the 
credibility of this evidence is presumed.  See Justus, supra.  

Moreover, the SSA granted benefits to the veteran based on 
evidence, which established that he had been diagnosed with 
depression.  In other words, the veteran was initially shown 
to have a chronic acquired disorder for VA compensation 
purposes.  Included with the SSA documents is a list of 
thirty-five exhibits which include various medical and 
treatment records and other evidence which the SSA relied 
upon in granting the veteran's SSA benefits and such 
evidence, though not associated with the claims file, is 
presumed to relate to treatment of the veteran for 
depression.  

In any event the VA records of contemporary treatment of the 
veteran show that he was in fact evaluated for depression.  
The VA treatment reports are new and material in nature as 
well in view of the fact that they show the veteran was 
treated for a chronic acquired psychiatric disorder.



The veteran's testimony, VA treatment reports, and the SSA 
record bear directly and substantially upon the specific 
issue being considered in this case.  The Board notes that 
this evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder, and is therefore material to the issue 
at hand.  See Hodge, supra at 1363.  

As this evidence bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  Based upon the foregoing, the Board 
finds that new and material evidence has been received since 
the June 1996 unappealed rating decision, and the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder is reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  VCAA, Pub. L. No. 106-
475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is granted in this regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); Bernard v. 
Brown. 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran essentially asserts that service connection 
should be granted for his psychiatric disorder because it 
resulted from active duty service.  He contends that while in 
service he became depressed and attempted suicide and had 
been treated for the same symptoms since his discharge from 
service.

Further the record reveals that the veteran received SSA 
benefits based on findings that he had a severe mental 
disorder apparently diagnosed as depression.  The evidence 
upon which the SSA relied to grant the veteran's benefits is 
not a part of the claims file and such records should be 
obtained.

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The Board finds that a contemporaneous examination of the 
veteran by a psychiatrist is necessary in this instance to 
determine if any current psychiatrist disorder(s) found on 
examination may be associated with his period of active 
service.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board is of the opinion that this claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.  See 38 C.F.R. § 3.304(f) 
(2000); VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO, should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his psychiatric 
symptomatology no matter how diagnosed.  

The veteran should be requested to 
identify the dates in which he was 
hospitalized at the Big Springs and 
Austin State Hospitals and the Waco 
Hospital, the treatment reports from 
which should be obtained and associated 
with the claims file.

The RO should obtain from the SSA the 
records pertinent to the veteran's claim, 
as well as the records relied upon 
concerning such claim.  Specifically the 
RO should obtain the medical and 
treatment records and other pertinent 
evident documented as exhibits in the SSA 
decision.

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary to assess the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s) found on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner must address the following 
medical issues:

(a) Does the veteran have a psychiatric 
disorder(s), and if so, what is it/are 
they?

(b) Is it at least as likely as not that 
any psychiatric disorder(s) found on 
examination is/are related to the 
veteran's period of service, and if pre-
existing service was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  
In particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a psychiatric disorder on 
a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) may adversely 
affect the outcome of his claim for service connection.  
38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

